Opinion issued November 4, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00781-CR
NO. 01-10-00782-CR
———————————
In re ROOSEVELT T. ADAMS JR., Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          Relator,
Roosevelt T. Adams Jr., has filed a pro se petition for writ of mandamus, asserting,
among other things, that his “rights are not being upheld” and that the
criminal proceedings below are “frivolous and malicious.”[1]  
          
We deny the petition for
writ of mandamus.  
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Higley.
Do
not publish.  Tex. R. App. P. 47.2(b). 

 




[1]
          Relator asserts that he has been
indicted for the offense of possession with intent to deliver in trial court
cause number 1243979 in the 228th District Court of Harris County, Texas, the
Honorable Marc Carter presiding.